UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 22, 2017 DIGIMARC CORPORATION (Exact name of registrant as specified in its charter) Oregon 001-34108 26-2828185 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 9emini Drive, Beaverton Oregon 97008 (Address of principal executive offices) (Zip Code) (503) 469-4800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition On February 22, 2017, Digimarc Corporation issued a press release announcing its financial results for the quarter- and year-ended December 31, 2016.The full text of the press release is attached hereto as Exhibit 99.1. Item9.01. Financial Statements and Exhibits (d) Exhibits ExhibitNo. Description Press Release issued by Digimarc Corporation, dated February 22, 2017 (furnished pursuant to Items 2.02 hereof). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 22, 2017 By: /s/ Charles Beck Charles Beck Chief Financial Officer and Treasurer DIGIMARC CORPORATION FORM 8-K INDEX TO EXHIBITS ExhibitNo. Description Press Release issued by Digimarc Corporation, dated February 22, 2017 (furnished pursuant to Items 2.02 hereof).
